Name: Commission Regulation (EU) NoÃ 484/2010 of 3Ã June 2010 amending Regulation (EC) NoÃ 826/2008 laying down common rules for the granting of private storage aid for certain agricultural products
 Type: Regulation
 Subject Matter: agricultural activity;  distributive trades;  economic policy;  agricultural structures and production;  animal product;  processed agricultural produce
 Date Published: nan

 4.6.2010 EN Official Journal of the European Union L 138/1 COMMISSION REGULATION (EU) No 484/2010 of 3 June 2010 amending Regulation (EC) No 826/2008 laying down common rules for the granting of private storage aid for certain agricultural products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(a) and (d), in conjunction with Article 4 thereof, Whereas: (1) Article 28 of Regulation (EC) No 1234/2007 provides for compulsory private storage of butter. (2) Article 2 of Commission Regulation (EC) No 826/2008 (2) establishes the requirements to be fulfilled by the products in order to be eligible for a private storage aid. Those requirements are listed in Annex I to that Regulation. (3) Point III of Annex I to Regulation (EC) No 826/2008 provides that only butter produced in an undertaking approved in accordance with Article 4(1)(a), (b) and (c) of Commission Regulation (EC) No 105/2008 of 5 February 2008 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in butter (3) and which fulfils additional criteria is eligible for private storage aid. (4) Article 60 of Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (4) repealed Regulation (EC) No 105/2008 with effect from 1 March 2010. (5) The criteria for the approval of undertakings for butter eligible for the private storage aid have been taken up in point 1(a), (b) and (c) of Part III of Annex IV to Regulation (EU) No 1272/2009. (6) Since the reference to Regulation (EC) No 105/2008 in point III of Annex I to Regulation (EC) No 826/2008 is no longer relevant starting with 1 March 2010, for reasons of clarity it is therefore appropriate to update this reference by making reference to point 1(a), (b) and (c) of Part III of Annex IV to Regulation (EU) No 1272/2009. (7) Regulation (EC) No 826/2008 should therefore be amended accordingly. (8) The proposed amendment should apply as from the date on which the repeal of Regulation (EC) No 105/2008 has taken effect. (9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The first paragraph of point III, Butter, of Annex I to Regulation (EC) No 826/2008 is replaced by the following: Private storage aid shall only be granted for butter produced in an undertaking approved in accordance with point 1(a), (b) and (c) of Part III of Annex IV to Commission Regulation (EU) No 1272/2009 (5), during the 28 days preceding the day of application or the day of submission of the tender. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 March 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 223, 21.8.2008, p. 3. (3) OJ L 32, 6.2.2008, p. 3. (4) OJ L 349, 29.12.2009, p. 1. (5) OJ L 349, 29.12.2009, p. 1.